                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




MINISTER TIMOTHY LUTHER McNAIR,

               Plaintiff,                                                   No. 3:18-cv-02136-JR
       V.
                                                                         OPINION AND ORDER
KAI LYNN HARRIS or KAILYNN ELLIOT,

               Defendant.




MOSMAN,J.,

       On January 24, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [7], recommending that this action be dismissed for failure to allege

subject matter jurisdiction, without leave to amend. No objections were filed.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the


1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [7] as

my own opinion. This action is DISMISSED without leave to amend.



       IT IS SO ORDERED.

       DATED this          day of February, 2019.
                                                                                     //

                                                                \ \ "\ . . ,     ~~//
                                                               f \ \ \,~.~\11 I "--·
                                                             MICHAEL W. MQSMAN
                                                             Chief United StateilDistrict Judge




2 - OPINION AND ORDER
